 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterlake, Inc. and Ray L. Maschinot. Case 9-CA-14192-2December 9, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 27, 1980, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Interlake, Inc.,Newport, Kentucky, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:"(b) Remove and expunge from its personnel re-cords all documentations of and references to thedisciplinary action against Ray L. Maschinot be-cause he engaged in the protected concerted activi-ty involved herein."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO, dissenting:In his "Analysis," the Administrative l.aw Judge at one point inad-vertently referred to August 9 as the date of Maschinot's absence. Thecorrect date is August 8.The Administrative Law Judge found that Respondent gave Mas-chinot a written notice of suspension. Therefore, we modify his recom-mended Order to require Respondent to expunge any records it has ofthe disciplinary action against Maschinot.Member Jenkins notes that he would award interest on backpa inaccord with his dissent in Olympic Medical Corporation, 250 NLRB 146(1980).We agree with the Administrative Law Judge's refusal to defer thisproceeding. alleging a violation of Sec 8(aX(4) of the Act, to arbitration.See, e.g., McKinlev Transport Limited, 219 NLRB 1148 (1975); US. PovralService, 227 NLRB 1826 (1977); Narragunsti Restauranr Corp.., 243NLRB 125 (1979).253 NLRB No. 76I would defer to the grievance and arbitrationprocedures agreed upon by the parties in their col-lective-bargaining agreement for the reasons setforth in my dissenting opinion in U.S. Postal Serv-ice, 227 NLRB 1826 (1977). See also Roy Robinson,Inc. d/b/a Roy Robinson Chevrolet, 228 NLRB 828(1977), and former Member Walther's and my dis-senting opinion in General American TransportationCorporation, 228 NLRB 808 (1977).APPENDIXNOTICE TO EMPI OYiEESPOSTED BY ORDIR OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE wiLL NOT discriminate against our em-ployees because they have filed unfair laborpractice charges with the Board.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make Ray L. Maschinot whole,with interest, for any loss of pay he may havesuffered by reason of our discriminationagainst him.WE WIl. remove and expunge from ourpersonnel records all documentations of andreferences to the disciplinary action againstRay L. Maschinot because he engaged in pro-tected concerted activity.INTERI.AKE, INC.DECISIONSTATEMEN'I OF THE CASEKAR. H. BUSCHMANN, Administrative Law Judge:This case arose upon the filing of an unfair labor practice INTERLAKE. INCcharge against Respondent, Interlake, Inc. The resultingcomplaint, dated September 14, 1979, charges Respond-ent with violations of Section 8(a)(1) and (4) of the Na-tional Labor Relations Act (the Act).' Respondenttimely filed an answer on September 24, 1979, admittingall jurisdictional allegations in the complaint but denyingthe substantive allegations of unfair labor practices.The complaint was the subject of a hearing held onApril 7, 1980, at Cincinnati. Ohio. Post-hearing briefswere filed by both sides.FINDINGS Or FACTI. THE BUSINESS 01F RESPONDENT AND) THE ABORORGANIZATION IN VOL.VED)Respondent Interlake, Inc., is, and was at all times ma-terial, a Delaware corporation, engaged in the manufac-ture of steel at its facility in Newport, Kentucky. Admit-tedly, Respondent is, and was at all times material, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.Local 1870, United Steelworkers of America, AFL-CIO-CLC, is admittedly a labor organization within themeaning of Section 2(5) of the Act.II. THE ALL.EGEI) UNFAIR I.ABOR PRACTICESRespondent is charged with violating Section 8(a)(l)and (4) of the Act by interfering with, restraining, andcoercing its employees' exercise of their rights underSection 7 of the Act, and by discriminating against em-ployees for filing charges under the Act. Specifically, itis alleged that on August 8, 1979, Respondent, throughits general foreman for the mechanical department, sus-pended employee Ray L. Maschinot for a period of 3days without pay for exercising his right to file unfairlabor practice charges with the Board. The issue to beresolved is whether Maschinot's suspension was directlyattributable to his intention to file unfair labor practicecharges, or whether it can be attributed to his leavingthe plant facility without permission and in violation ofRespondent's plant rules and practices.Respondent and the Union have had a long history ofcollective bargaining. This collective-bargaining relation-ship has established, inter alia, a general practice of per-mitting employees to leave their work in order to attendunion "business." The normal procedure for an employeeseeking to be released for union business was for the em-ployee to give advance notice to his immediate supervi-sor. However, the record shows that requests for leaveon union business have always been granted. Also, therehave been occasions when employees have taken time offon union business without authorized approval from animmediate supervisor and no subsequent disciplinaryaction was taken. Furthermore, the parties stipulated thatRespondent has knowingly approved time off for unionbusiness so employees could attend union-sponsoredThe Charging Party had also complained that Respondent had violat-ed Sec 8(aX3) of the Act. However, upon investigation by the oard, itwas concluded that further proceedings were unwarranted with regard tothe 8(aX3) allegationsporting events, conventions, and training sessions. It ap-pears from the record as a whole that prior to August 8,1979, no employee had ever been denied permission toleave work on union business. Moreover, the parties stip-ulated that no employee had ever been disciplined forabsence from work while on union business.The Charging Party, Ray L. Maschinot. has been em-ployed by Respondent for approximately 8 years, and forthe past 3 years he has held the position of rigger in themechanical department. Maschinot has held union posi-tions in the past, including assistant committeeman, andchairman of the safety committee, and, since May 1979,he has been the treasurer of Local 1870.A. The Events of August 7, 1979.On August 7, 1979,2 Maschinot, along with anotherrigger and two welders, was working on relining the Bfurnance in the melt shop. At about 11:30 a.m., Mas-chinot asked his section foreman, Tom Herring, if hewanted the crew to work through their lunch break.Herring replied that he did not know but would get backto Maschinot. At 11:45 a.m., Steve King, a welder work-ing with Maschinot, relayed to Maschitiot Herring's re-quest that one rigger and one welder go to lunch and,upon their return the other rigger and welder were to goto lunch. At that time Maschinot, as the most senioramong the crew, sent rigger Mike Bebe and welderSteve King to lunch. Maschinot in turn went to lunchfrom 12:20 p.m., until 12:40 p.m.It was ordinary practice for employees to take anunpaid lunch break from 12 noon until 12:30 p.m. How-ever, if an employee worked beyond the 12 noon break,he was then permitted to take a 20-minute break andclock out at 4 p.m. instead of the scheduled shift-endingtime of 4:30 p.m. In effect, once an employee workedbeyond the 12 p.m. lunch break, his lunch period wasconverted to paid time.3Maschinot informed his supervisor for that day,George Meiman, general foreman for the mechanical de-partment, that he was leaving at 4 p.m. because he hadworked through his scheduled lunch break and wantedhis timecard to reflect the converted lunch period.Meiman objected and said that this practice had to stop.Nevertheless, that afternoon Maschinot clocked out at 4p.m.B. The Events of August 8. 1979On August 8, Maschinot began his regularly scheduledworkday, and was assigned to a crew that was reliningthe plant's primary furnace. The relining of the A fur-nance was a normal monthly operation which requiredthe A furnance to be shut down. Due to the importanceof the A furnace to the plant's productivity, Respondent2 Events surrounding the dispute of August 7, 1979, merely serve asbackground to the specific allegation of an unfair labor practice by Re-spondent occurring on August 8 and 93 The record is inconsistent as to whether this practice was establishedcompany policy. A resolution of this conflict is, however, not necessarysuffice it to say that ths caused the disagreement hbtween Maschinot andMeiman639 DECISIONS OF NATIONAL LABOR RELAIONS BOARD)usually sought to have the A furnace operational as soonas possible.During the morning break, at 9:30, Maschinot was toldthat he had been docked 30 minutes for leaving workearly on the previous day. He immediately asked Fore-man Tom Herring in the plant restaurant about it. Her-ring, unfamiliar with the matter, said he would seeMeiman about it. Later that morning, at 11 o'clock, Her-ring told Maschinot that Meiman would not pay him forthe 30 minutes. Maschinot replied that he would go overto the NLRB to file charges. At 11:20 a.m., Maschinothad another conversation with Herring when he repeat-ed that he would file charges, but Herring told Mas-chinot that he should just forget about things like this.At 12 noon, Maschinot took his regularly scheduledlunch break, when he met with Larry Workman, assist-ant committeeman for the mechanical department. Theydecided to speak to Meiman's superior, Ralph Parnell,superintendent for mechanical and maintenance depart-ments. On the way to Parnell's office, Maschinot spokebriefly with Gary Strauss, the Union's vice president.Maschinot explained to him the events of August 7 and 8and told Strauss that he wanted to go to the NLRB tofile charges. Strauss, as the highest ranking union officialat the plant on August 8, gave Maschinot authorizationto take off on union business.4After the brief discussion with Strauss, Maschinot andWorkman explained the dispute to Parnell and demandedthat Respondent pay the 30 minutes Maschinot had beendocked. Parnell said he would not go over Meiman'shead, but would look into the dispute and get back tothem.At 12:30 p.m., after he had returned to work on the Afurnace, Maschinot saw Meiman and asked him if hewould be paid for the 30 minutes. Meiman said "no."Maschinot then demanded: "Mark me off on union busi-ness." Meiman said: "No. We need you on the job."Meiman then turned and proceeded to walk away fromthe A furnace towards the exit stairway. Maschinotwalked with Meiman and told him that he was goingover to the National Labor Relations Board and filecharges against him. Meiman replied: "If you leave thisplant, you're subject to disciplinary action." Maschinotresponded: "Give it to me now, because I'm leaving."Maschinot then showered and upon leaving the plant re-ported to the guard at the gate that he was off on unionbusiness. Maschinot then proceeded directly to theNLRB and filed charges against Respondent.'After Maschinot's departure, the work on relining theA furnace was continued by the remaining three riggers.They worked approximately 4 hours in overtime so that4 While an employee is on union business, his time is paid by theUnion. Strauss did not give Maschinot authority to leave the plant to filechargcs ralher, the authority gisen was to "lay off" on union businessfor the purpose of filing charges with the NLRB.' he testimony of Maschinot and Meiman is virtually identical in thisregard. except that Maschinot's version had Meiman deny his request forleave only after he had told Meiman that he intended to file chargesagainst hintm lut even if that were credited, I cannot attach the same sig-nificance to that distinction as the General Counsel has done, for Met-man's initial comment such as "well" or "well, what time," still does notestablish his consent or acquiescence to a request for leave on union busi-ness as opposed to file a charge with the Board.it could return to operation on the same day. The recorddoes not support any suggestion that the overtime put inby the three riggers resulted from Maschinot's absence,or that his absence caused any disruption of the work onthe A furnace. There were no complaints by any of Re-spondent's supervisory personnel that Maschinot's depar-ture injured the plant's operation.'C. The Events of .lugust 9. 1979Upon his return to work on the morning of August 9,Maschinot discovered that his timecard was missing fromits usual space. He was told by Foreman Goul that itwas under industrial investigation. At 7:30 a.m., Meimanapproached Maschinot in the plant restaurant and re-quested to see him. At 8 a.m., Maschinot, accompaniedby Assistant Committeeman Workman, went to Mei-man's office. Meiman informed Maschinot that he wassuspended for 3 days "for leaving the plant without per-mission," and handed him a written notice of suspensionwhich Maschinot was requested to sign.AnalysisBecause the implementation of the Act is dependentupon the initiative of individuals who as Maschinot hasdone here, invoke the Board's process through the filingof an unfair labor practice charge, "Congress has made itclear that it wishes all persons with information aboutsuch [unfair labor] practices to be completely free fromcoercion against reporting them to the Board." Nash v.Florida Industrial Commis.sion, et al., 389 U.S. 235, 238(1967). The Board and the courts have recognized thatfor the Board to perform its statutory function of reme-dying unfair labor practices "[t]he approach to Section8(a)(4) generally has been a liberal one in order fully toeffectuate the section's remedial purpose." N.L.R.B. v.Robert Scrivener, d/b/a AA Electric Company, 405 U.S.117, 124 (1972). The Board has accordingly not deferredcomplaints alleging violations of Section 8(a)(4) of theAct to contractual grievance and arbitration procedures.See McKinley Transport Limited, 219 NLRB 1148 (1975);U.S. Postal Service, 227 NLRB 1826 (1977).Respondent contends that Maschinot was justifiablydisciplined for leaving the plant without permission, andthat he was disciplined in accordance with Respondent'susual penalty for this type of infraction; the 3-day sus-pension, therefore, did not constitute disparate treatmentand shows no discriminatory conduct by Respondent.Moreover, according to Respondent, the General Coun-sel has failed to present any compelling reason for Mas-chinot's departure to file unfair labor practice chargesduring normal working time.Upon consideration of the record as a whole, Re-spondent's contentions must be rejected. Respondent hasconsistently permitted employees to leave work on unionbusiness during regular working hours and, whenever re-6 The record shows that during the afternoon of the same day and theearly morning of the following day, certain supervisors requested Mas-chinot to work 2 hours early on August 9. Meiman, however, told Mas-chinot that he could not do so, because he was laid off on "union busi-ness." This brief espisode appears inconsequential and is not contained asan allegation i the complaint64() INTERLAKE, INC.quested, Respondent has excused employees for that pur-pose. Indeed, the record indicates that prior to August 8,1979. Respondent had never denied an employee's re-quest for leave on union business. The parties stipulatedthat no employee had ever been disciplined for beingabsent from work while the employee was off on unionbusiness. Maschinot, as treasurer of the Union, routinelyattended the monthly union meetings by merely inform-ing his immediate foreman shortly before he left. Al-though the record shows that employees would notleave their work station at a whim on union business, ina situation for example when it would have affected thesafety of a fellow worker, or where a particular job re-quired a relief man, Respondent had never withheld per-mission to afford "such time off without pay as may berequired for the purpose of investigating the facts essen-tial to the settlement of any complaint or grievance" asprovided in paragraph 67 of its union agreement (Resp.Exh. 2). Yet, even though Meiman was aware of thereason for Maschinot's request to take off on union busi-ness, and in spite of the Union's vice president's authori-zation to take off on union business for the specific pur-pose of filing unfair labor practice charges, Respondentrefused to give Maschinot permission to leave. It is, ac-cordingly, clear that this was the only instance whereRespondent, when confronted with Maschinot's requestfor leave to file a charge with the Board, not only re-fused to grant permission but also disciplined an employ-ee. The General Counsel has sustained the burden ofproving discrimination by showing that Maschinot was"treated differently than other employees under like cir-cumstances." John Wanamaker. Philadelphia. Inc., 199NLRB 1266, 1275 (1972).Respondent's defense is also directed at the principleof accommodation between the protection of Boardprocesses and the business interests of employers. JohnWanamaker, Philadelphia, Inc.. supra; General NutritionCenter, Inc., 221 NLRB 850 (1975); E. H. Limited d/b/aEarringhouse Imports, 227 NLRB 1107 (1977), enforce-ment denied 600 F.2d 930 (D.C. Cir. 1979). In thisregard, the record does not support a finding that Mas-chinot's absence during tne afternoon on August 9, had adisruptive effect on the business operations of Respond-ent. It suffered no business injury and was able to main-tain normal operations. Indeed, Respondent has failed toestablish any business necessity to justify its refusal togive Maschinot permission to take off and file a chargewith the Board.Accordingly, I find that Respondent's denial of Mas-chinot's request to leave on union business for the pur-pose of filing unfair labor practice charges with theBoard and Respondent's subsequent 3-day suspension ofMaschinot for leaving the plant premises violated Sec-tion 8(a)(1) and (4) of the Act.CONCUSIONS OF LAW1. Respondent Interlake, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. By its failure to permit Maschinot to take off workto file a charge with the Board and by suspending himbecause he left work to file a charge, Respondent deviat-ed from its normal practice which freely permitted em-ployees to take off on union business.3. Respondent's discriminatory conduct violated Sec-tion 8(a)(4) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)( ) and (4) of theAct, I recommend that Respondent be ordered to ceaseand desist from its unlawful practices. I further recom-mend that Respondent be ordered to post an appropriatenotice and take affirmative action in order to effectuatethe policies of the Act.In addition, I recommend that Respondent be requiredto make Ray L. Maschinot whole for any loss of earn-ings sustained by him as a result of the discriminationwith interest thereon, to be computed in the manner pre-scribed in Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).7Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I recommend the issuance ofthe following:ORDER8The Respondent, Interlake, Inc., its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discriminating against any employees because theyfiled unfair labor practice charges with the Board.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Make Ray L. Maschinot whole for any loss of payor other benefits that he may have suffered by reason ofRespondent's discrimination against him in accordancewith the recommendations set forth under "TheRemedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to a determination of compliance withparagraph (a) above.(c) Post at its Newport, Kentucky, office and plantcopies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the RegionalSee, generally, Is Plumbing &d ealing C(o.. 138 NL.RB 716 (192)s In the event no exceptions are filed as provided hb Sec 102 40 of theRules and Regulations of he National Labor Relations Board. the find-ings, conclusion, and recommended Order herein shall. as pros ded inSec 102 48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order. and all obhject ions theretoshall he deemed sali'ed fir all purposest In the evenl this Order is enforced hy a Judgment of a Utnited Stale,Court of Appeals., the swords in the notice reading "'o,ted h Order ofthe National abor Relatlons Board" shall read Posted P'urinl to aJudgment of the tInited State, Court of Appeals nfircing al Order ofthe National l.abohr Reltil, Ioard "641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 9, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.642